Title: From Alexander Hamilton to Charles Pettit, [3 September 1778]
From: Hamilton, Alexander
To: Pettit, Charles


[White Plains, New York, September 3, 1778]
Sir,
Two things I am charged by the General to write to you upon. One is to prevent any more wood being cut on Mr. Jay’s farm. Another is, to begin to cast about for providing materials for building Winter Quarters in case we should be obliged to winter in this part of the country—⟨––––⟩ boards tools &c.
I am sir   Yr. humb ser
Alex Hamilton   Aide De Camp
Head Quarters White Plains Sep. 3d. 1778

